DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5, 7-8, 16 and 18 are cancelled.
Claims 1-4, 6, 9, 15, 17 and 19 are rejected.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 9, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (KR 200174618, hereinafter Yoo618) in view of Sharf et al (US PUB 20140107435, hereinafter, Sharf).
Regarding claim 1, Yoo618 discloses a variable angle transducer interface block apparatus (e.g. a wedge 100), (see at least the abstract) comprising: an interface block having a mounting receiver (e.g. a fixing portion with receiver 120), (see figure 1), the interface block positioned proximate to a material wall (e.g. a subject to be measured); a curved mounting structure (e.g. a curved upper wedge 110) movably connected to the mounting receiver (e.g. the upper wedge 110 has a convex shaped bottom portion that moveably connect to concave curved portion of the fixing portion 120), (see figure 2); and a transducer (e.g. a transducer 140) mounted (e.g. via a threaded opening 111) on the curved mounting structure, (see figure 2), wherein an angle of an acoustic signal transmitted by the transducer into the material wall is adjustable by movement of the curved mounting structure relative to the mounting receiver (e.g. the angle of ultrasonic signal to be transmitted by the transducer 140 is adjustable by simply rotating the wedge 110 relative to the fixing portion 120), (see Yoo618, text description, paragraphs 1-10 and figures 1-3).
Yoo does not explicitly disclose: wherein the mounting receiver is shaped as a hemispherical cavity within a top end of the interface block.
However, Sharf in the same field of endeavor teaches a variable angle transducer interface block (see at least the abstract, and figure 7) comprising a placement mechanism 600 having a mounting receiver (e.g. a receiving cavity for a sensor angling hand 601), (see figure 7A-7C), wherein the mounting receiver is shaped as a hemispherical cavity (e.g. the receiving is hemispherically shaped in order to receive a complementary ball-bearing 611 portion of the sensor angling hand 601), (see Sharf, [0118], figures 7A-7C). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a hemispherical shaped mounting receiver in the interface block as taught by Sharf in the teachings of Yoo in order to achieve different angular rotations or degree of freedom of the sensor’s contact surface for sensing curved, angular, or other hard to reach surfaces, and thereby further improving the efficiency of the sensing apparatus.   

Regarding claim 2, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, wherein the interface block is shaped as a truncated cone (e.g. see figure 2) having a base (e.g. a bottom contact portion) and a top end, wherein the base is positioned proximate to the material wall, and wherein the top end comprises the mounting receiver (e.g. fixing portion with receiver 120 is shaped as a truncated cone with bottom portion to contact the subject to be measured and a top portion to rotatably receive the upper wedge 110), (see Yoo618, figure 2).

Regarding claim 3, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, wherein the interface block is in direct contact with the material wall (e.g. bottom portion of fixing portion 120 makes direct contact with the subject to be measure), (see Yoo618, the abstract and figure 3).


Regarding claim 6, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, a shape of the curved mounting structure corresponds to the hemispherical cavity shape of the mounting receiver (e.g. a concave shape of the receiver 120 corresponds to a convex shape of upper wedge 110 to facilitate rotatable movement relative to each other), (see Yoo618, figure 2).

Regarding claim 9, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, wherein the curved mounting structure (e.g. a curved upper wedge 110) comprises a flat top surface (see figure 2), and wherein a surface area of the flat top surface is at least as large as a surface area of the transducer (transducer 140) mounted on the curved mounting structure (e.g. flat top surface of upper wedge 110 has a surface area as large that of the transducer 14), (see Yoo618, figure 2).

Regarding claim 15, Yoo618 discloses a method of adjusting a propagation angle (e.g. using a wedge 100) of an acoustic signal through a material (see at least the abstract), comprising the following steps: providing a transducer (e.g. a transducer 140) mounted on a curved mounting structure (e.g. a curved upper wedge 110), (see figure 1), the curved mounting structure movably connected to a mounting receiver (e.g. a fixing portion with receiver 120) of an interface block (e.g. the upper wedge 110 has a convex shaped bottom portion that moveably connect to concave curved portion of the fixing portion 120), (see figure 2); positioning the interface block proximate to a material wall (e.g. on a surface of a subject to be measure); transmitting, with the transducer, an initial acoustic signal (e.g. a first ultrasonic signal) through the interface block and the material wall, the initial acoustic signal having an initial propagation angle and an initial material propagation angle (e.g. the transmitter 140 can transmit a first ultrasonic signal at a first propagation angle into the subject as shown by phantom line in figure 3); determining the initial material propagation angle (e.g. measuring the first propagation angle according to the phantom disposition of the transmitter 140); rotating the transducer and the curved mounting structure within the mounting receiver (e.g. the transmitter can be rotated to a second position shown in solid line in figure 3); and transmitting, with the transducer, a subsequent acoustic signal (e.g. a second ultrasonic signal) through the interface block and the material wall, the subsequent acoustic signal having a subsequent material propagation angle different from the initial material propagation angle (e.g. adjustment of the necessary angle is accomplished by loosening the screw 131 and adjust the upper rotary part 110 by appropriately rotating the nominal refraction angle indicated on the fixing plate 130 of the lower fixing part 120 and then tighten the screw to fix it again), (see Yoo618, text description, paragraphs 1-10 and figures 1-3).
Yoo does not explicitly disclose: wherein the mounting receiver is shaped as a hemicylindrical cavity within a top end of the interface block, and wherein a shape of the curved mounting structure corresponds to the hemicylindrical cavity shape of partial hemicylindrical shape of the mounting receiver.
However, Sharf in the same field of endeavor teaches a variable angle transducer interface block (see at least the abstract, and figure 7) comprising a placement mechanism 600 having a mounting receiver (e.g. a receiving cavity for a sensor angling hand 601), wherein the mounting receiver is shaped as a hemispherical cavity, and wherein a shape of the curved mounting structure (e.g. a ball-bearing 611) corresponds to the hemicylindrical cavity shape of partial hemicylindrical shape of the mounting receiver (e.g. the receiving is hemispherically shaped in order to receive a complementary ball-bearing 611 portion of the sensor angling hand 601), (see Sharf, [0118], figures 7A-7C). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a hemispherical shaped mounting receiver, and a complementary hemispherical mounting structure in the interface block as taught by Sharf in the teachings of Yoo in order to achieve different angular rotations or degree of freedom of the sensor’s contact surface for sensing curved, angular, or other hard to reach surfaces, and thereby further improving the efficiency of the sensing apparatus.

Regarding claim 17, Yoo618 as modified by Sharf discloses the method of claim 15, wherein the transducer (e.g. a transducer 140) and curved mounting structure (curved upper wedge 110) are rotatable along at least one from the set of: a pitch axis, a yaw axis, and a roll axis (see Yoo618, figure 3; see also Sharf, figures 7A-7C).

Regarding claim 19, Yoo618 as modified by Sharf discloses the method of claim 15, wherein the curved mounting structure (e.g. a curved upper wedge 110) comprises a flat top surface (see figure 2), and wherein a surface area of the flat top surface is at least as large as a surface area of the transducer (transducer 140) mounted on the curved mounting structure (e.g. flat top surface of upper wedge 110 has a surface area as large that of the transducer 14),. (see Yoo618, figure 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo618 in view of Sharf as applied to claim 1 above, and further in view of Xu et al (US PUB 20210382014, hereinafter Xu014).
Regarding claim 4, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, but fails to explicitly disclose further comprising a couplant material between the interface block and at least one from the set of: the material wall and the curved mounting structure.
However, Xu014 in the same field of endeavor teaches a variable angle transducer interface block apparatus (e.g. a wedge 10) comprising a couplant material (e.g. bottom rings 30) between the interface block and the surface of a detected component (see Xu014, [0027] and [0030], figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a couplant material, interposed between the transducer and a subject component as taught by Xu014 in the teachings of Yoo in view of Sharf so as to improve the coupling compliance between the transducer and the subject component, and thereby further enhancing the efficiency and accuracy of apparatus.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo618 in view of Sharf as applied to claim 1 above, and further in view of Carodiskey et al (US PUB 20070068253, hereinafter Carodiskey).
Regarding claim 10, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, but does not explicitly disclose further comprising an array of transducers mounted on the curved mounting structure, wherein the transducers are configured to generate at least one from the set of: beam formed waves, longitudinal acoustic waves, and shear acoustic waves.
However, Carodiskey in the same field of endeavor teaches that it is well known in the art to provide an array of transducers mounted on a curved mounting structure, wherein the transducers are configured to generate at least one from the set of: beam formed waves, longitudinal acoustic waves, and shear acoustic waves as demonstrated in ([0026] and [0031]-[0032], figures 1 and 5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an array of transducers as taught by Carodiskey in the teachings of Yoo in view of Sharf, in order to achieve the ability to obtain collective or aggregated data from each transducer of the array positioned at different angles, and thereby further improving the reliability and efficacy of the apparatus. 

Regarding claim 14, Yoo618 as modified by Sharf and Carodiskey discloses the variable angle transducer interface block apparatus of claim 1, wherein the transducer is a piezo transducer or an EMAT transducer (e.g. Carodiskey teaches that it is well known in the art to apply piezoelectric transducer as set forth in [0003] and [0015]). Thus it would have been obvious to any person having an ordinary skill in the art to apply a piezoelectric transducer as taught by Carodiskey in the teachings of Yoo in view of Sharf in order to gain the various inherent advantages of piezoelectric transducer, including high sensitivities, and thereby further improving the efficiency of the apparatus. 
 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo618
in view Sharf as applied to claim 1 above, and further in view of Xiao et al (US PUB 20190137310, hereinafter Xiao).
Regarding claim 11, Yoo618 as modified by Sharf discloses the variable angle transducer interface block apparatus of claim 1, but fails to explicitly disclose further comprising a motor in communication with the curved mounting structure to adjust the angle of the acoustic signal.
However, Xiao in the same field of endeavor teaches a variable angle transducer apparatus (e.g. an ultrasonic transducer probe 300), (see [0002]) comprising a motor (e.g. a motor 306) for adjusting the angle of an acoustic signal (see Xiao, [0038]-[0039], figures 5A-5B). Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a motor as taught by Xiao in the teachings of Yoo618 in view of Sharf, in order to achieve an automatic means of controlling the angle of the output of the transducer, and thereby further improving efficiency of the apparatus.

Regarding claim 12, Yoo618 as modified by Sharf and Xiao discloses the variable angle transducer interface block apparatus of claim 11, further comprising a processor in communication with the motor and configured to control the motor, thereby adjusting the angle of the acoustic signal (see Xiao, [00308], figures 5A-5B).

Regarding claim 13, Yoo618 as modified by Sharf and Xiao discloses the variable angle transducer interface block apparatus of claim 12, wherein the angle of the acoustic signal is adjusted according to one from the set of: a search pattern, a feedback loop, flaw location parameters (e.g. flaw detection angle data), flaw extent parameters, a temperature change at an impedance barrier, and without adjusting a position or angle of a receiving transducer (see Yoo618, text description, paragraphs 1-10 and figures 1-3).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.